DETAILED ACTION
	This is in response to communication received on 3/25/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 7/8/21 and 11/26/21.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Coleman US Patent Number 7,991,257 hereinafter COLEMAN in view of Landis et al. US Patent Number 4,996,101 hereinafter LANDIS and Pater US Patent Number 5,149,746 on claims 9-12 are withdrawn because the independent claim 12 has been amended.
Claim(s) 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman US Patent Number 7,991,257 hereinafter COLEMAN in view of Landis et al. US Patent Number 4,996,101 hereinafter LANDIS, Supriya et al. US PGPub 2009/0087644 hereinafter SUPRIYA and Pater US Patent Number 5,149,746.
As for claim 9, Coleman teaches "The composites and optical devices made in accordant with the invention may also be provided with one or more adhesives to laminate the composite or components of the composite of the present invention to another film, surface or substrate or to another component to manufacture the composite... Such adhesives include both optically clear and diffuse adhesives," (column 29, lines 1-8), i.e. A method of manufacturing a ... optically clear adhesive ... dispensing the adhesive on a display module.
COLEMAN is silent on a semi-interpenetrating adhesive.
LANDIS teaches "The semi-interpenetrating network polymer blends obtained according to the invention are useful as matrix resins in composites and laminates, as high-temperature adhesives" (column 20, lines 36-37), i.e. a semi-interpenetrating adhesive.
LANDIS further teaches "For adhesives applications, the uncured resin, which comprises a polymer blend of the thermoset component and the linear polymer is dissolved in a suitable solvent or combination of solvents ... After application of the adhesive composition, solvent is removed by drying and the adhesive is cured" (column 20, lines 41-49), i.e. providing a monomer mixture comprising thermoplastic-forming monomers and thermoset-forming monomers… the thermoset-forming monomers comprising… one or more multifunctional comonomer(s) wherein the polymers include multifunctional comonomers as part of their constituent parts; dispensing the monomer mixture on a substrate.
LANDIS teaches "The invention provides a method of making a semi-interpenetrating polyimide network wherein a linear polymer is combined with a crosslinkable oligomer and wherein the linear polymer comprises a thermoplastic polyisoimide and the cross-linkable oligomer can comprise, e.g., a thermosetting acetylene-terminated oligomer, a maleimide-terminated oligomer, or a nadimide-terminated oligomer, preferably in the form of an isoimide, and the mixture is cured. During cure, the isoi-mide structural units undergo isomerization to the imide form along with the homopolymerization of the unsaturated e.g., acetylene, moieties of the oligomer (column 3, lines 42-53), and where "thermosetting acetylene-terminated isoimide oligomer" (column 4, lines 17-25), i.e. curing the thermoset-forming monomers to form a thermoset network; curing the thermoplastic-forming monomers to form a thermoplastic network ... wherein the thermoplastic network semi-interpenetrates the thermoset network to produce the semi-interpenetrating ... adhesive.
LANDIS further teaches "It is homogeneous with no phase separation and has overall enhanced thermomechanical properties, such as compressive modulus and toughness" (column 4, lines 24-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have providing a monomer mixture comprising thermoplastic-forming monomers and thermoset-forming monomers, the thermoset-forming monomers comprising… one or more multifunctional comonomer(s); dispensing the monomer mixture on a substrate, a semi-interpenetrating ... adhesive ... curing the thermoset-forming monomers to form a thermoset network; curing the thermoplastic-forming monomers to form a thermoplastic network ... wherein the thermoplastic network semi-interpenetrates the thermoset network to produce the semi-interpenetrating ... adhesive in the process of COLEMAN because LANDIS teaches that such semi-interpenetrating networks have improved thermomechanical properties.
LANDIS and COLEMAN are silent on the thermoset-forming monomers comprising one or more multifunctional thiols.
SUPRIYA teaches “Methods and associated structures of forming microelectronic devices are described” (abstract, lines 1-2).
SUPRIYA further teaches “at least one of the layers of the composite film 218 may comprise an interpenetrating network (IPN) 228 (FIG. 2/). In one embodiment, IPN's 228 may comprise any two materials each in a network form. Several types of IPNs exist. For example, IPN's may comprise semi-IPN's 209 or full IPN's 211. Semi IPNs comprise two different polymers such that only one of the polymers is crosslinked (non-covalent semi IPNs) or systems where both the polymers are crosslinked to form a single polymer network (covalent semi IPNs 213)” (paragraph 21, lines 1-10), and “In one embodiment, the IPN's may comprise polymers comprising thermoplastic/thermoset polymers” (paragraph 22, lines 4-6), and “In another embodiment, the composite film 118 may comprise at least one small organic linker molecule 116 such as mercaptoethanol, ethanedithiol, 1,6-hexanedithiol etc. that may enhance the affinity of the different layers to each other when assembled together (FIG. le)” (paragraph 13, lines 1-5), i.e. wherein including monomers having multifunctional thiols into a composie layer that can be a semi-IPN.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the thermoset-forming monomers comprising one or more multifunctional thiols in the process of LANDIS and COLEMAN because SUPRIYA teaches that including multifunctional thiols into a layer can improve affinity between assembled layers in microelectronics.
COLEMAN, SUPRIYA and LANDIS are silent on wherein the curing the thermoplastic forming monomers is performed after the curing of the thermoset-forming monomers.
PATER teaches "The composition of the constituent thermosetting and thermoplastic polyimides significantly affects many aspects of the processing, properties and morphology of the semi-lPN" (column 8, lines 38-31 ), i.e. wherein PATER teaches semi-interpenetrating networks and forming them.
PATER teaches "The synthesis of the present semi-lPN can proceed in two major ways: simultaneous and sequential ... The sequential method involves a process in which one polymer is synthesized and/or crosslinked in the immediate presence of the other which has been prepolymerized. There are two sequential semi-lPNs: semi-1- IPN and semi-2-IPN. The former is prepared by polymerizing a linear polymer in a crosslinked network. The reverse sequence results in a semi-2-IPN." (column 8, line 41 - column 9, line 1 ), i.e. wherein the curing the thermoplastic-forming monomers is performed after the curing of the thermoset-forming monomers. 
It would have been well within the skill of the ordinary artisan before the effective filing date to replace LANDIS's simultaneous curing with a sequential curing such that wherein the curing the thermoplastic-forming monomers is performed after the curing of the thermoset-forming monomers because PATER teaches that such a process was a known equivalent. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. 
As for claim 10, COLEMAN, LANDIS and PATER are silent on wherein the monomer mixture undergoes two orthogonal reactions to form one or more thermoset networks and after which another reaction to form one or more thermoplastic networks.
However, as shown above, COLEMAN, LANDIS, and PATER does render sequential curing of the thermoset and thermoplastic precursors obvious. 
Further SUPRIYA teaches that “Semi IPNs comprise two different polymers such that only one of the polymers is crosslinked (non-covalent semi IPNs) or systems where both the polymers are crosslinked to form a single polymer network (covalent semi IPNs 213)” (paragraph 21, lines 6-12) and further shows in Fig. 2f item 213 shows that in a Semi-IPN covalent network, the two components—in one embodiment thermoset and thermoplastic—are reacted to form an orthogonal network.
As such, it is the position of the Examiner, that the combined process of COLEMAN, LANDIS, PATER and SUPRIYA  would inherently involve wherein the monomer mixture undergoes two orthogonal reactions to form one or more thermoset networks and after which another reaction to form one or more thermoplastic networks because combined the render sequential curing obvious and SUPRIYA teaches that the formation of orthogonal networks is inherent to the formation of Semi-IPN covalent systems. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 11, COLEMAN is silent on a semi-interpenetrating adhesive. LANDIS further teaches "For adhesives applications, the uncured resin, which comprises a polymer blend of the thermoset component and the linear polymer is dissolved in a suitable solvent or combination of solvents ... After application of the adhesive composition, solvent is removed by drying and the adhesive is cured" (column 20, lines 41-49), i.e. wherein the monomer mixture comprises one or more thermoplastic polymers solvated into the liquid monomer mixture.
LANDIS further teaches "It is homogeneous with no phase separation and has overall enhanced thermomechanical properties, such as compressive modulus and toughness" (column 4, lines 24-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the monomer mixture comprises one or more thermoplastic polymers solvated into the liquid monomer mixture in the process of COLEMAN because LANDIS teaches that such semi-interpenetrating networks have improved thermomechanical properties.
As for claim 12, Coleman specifically teaches "The composites and optical devices made in accordant with the invention may also be provided with one or more adhesives to laminate the composite or components of the composite of the present invention to another film, surface or substrate or to another component to manufacture the composite... Such adhesives include both optically clear and diffuse adhesives," (column 29, lines 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the monomer mixture is dispensed directly between a display module and a cover lens in the process of COLEMAN, LANDIS, SUPRIYA and PATER because COLEMAN teaches that any desired component can be bonded to its display module.

Response to Arguments
Applicant’s arguments with respect to claim(s) 3/25/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717